 Case 8:19-cv-00704-WFJ-JSS Document 55 Filed 03/19/20 Page 1 of 2 PageID 270




                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                           TAMPA DIVISION

                                CASE NO. 8:19-cv-00704-WFJ-JSS


CODY BECKER,
individually and on behalf of all
others similarly situated,                                     CLASS ACTION

          Plaintiff,                                           JURY TRIAL DEMANDED

v.

LSCI, INC D/B/A SUN-TEC,

      Defendant.
__________________________________/

                       JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

           It is hereby stipulated and agreed by and between Plaintiff Cody Becker and Defendant,

 LSCI, Inc d/b/a Sun-Tec, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), that this action, inclusive of all

 claims asserted, or that could have been asserted, by Plaintiff individually against Defendant, be, and

 the same hereby are, dismissed in its entirety with prejudice, with each party bearing its own fees and

 costs.
Case 8:19-cv-00704-WFJ-JSS Document 55 Filed 03/19/20 Page 2 of 2 PageID 271



     Date: March 19, 2020.

     Respectfully submitted,



                    /s/ Michael Eisenband
                    Michael Eisenband
                    Florida Bar No. 94235
                    Eisenband Law P.A.
                    515 E. Las Olas Blvd. , Suite 120
                    Ft. Lauderdale, Florida 33301
                    Tel: 954-533-4092
                    E-mail: Meisenband@Eisenbandlaw.com
                    Attorney for Plaintiff


                    /s/Jake Blanchard
                    Jake C. Blanchard, Esq.
                    Blanchard Law, P.A.
                    1501 Belcher Road South
                    Unit 6B
                    Largo, FL 33771
                    Email: jake@jakeblanchardlaw.com
                    Attorney for Defendant
